Metcalf, J.
It is said in the text books that persons convicted of treason, felony, or the crimen falsi, are incompetent to be witnesses. Roscoe on Ev. 78; 1 Greenl. on Ev. § 373. But the offence, of which Cummings was convicted, was *385neither of these three, and we nowhere find that a conviction of any other offence renders the convict incompetent to testify.
In the case of United States v. Brockius, 3 Wash. C. C. 99, it was decided that a person convicted of the crime of assault and battery with intent to murder was, nevertheless, a competent witness. That case is analogous to the present.

Exceptions overruled.